TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 9, 2019



                                       NO. 03-18-00545-CV


                                     Marlonia Ivy, Appellant

                                                  v.

                          Victor Garcia and Wanda Garcia, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
        REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 30, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment.    Therefore, the Court reverses that portion of the trial court’s judgment

dismissing appellant’s claims for DTPA violations, fraud, and misrepresentation and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. The appellees

shall pay all costs relating to this appeal, both in this Court and in the court below.